Johnston, Ch.
delivered the opinion of the Court.
The doctrine is well established that when an aet is per-f°rm0d bY a trustee, purporting to be an execution of his trust, he is, thenceforth, to be regarded as standing at arms length from the cestui que trust; who is put to the assertion of his *341claims, at the hazard of being barred by the Statute of limitations.’ *
x strob. Eq?’ 79!
This change in the relations of the parties in this case ivas produced by the release of the plaintiff, Coleman, when he received the $125. The release was a void contract by reason of his infancy. But the transaction out of which it arose gave currency to the Statute: and having neglected his remedy for four years after he attained majority, he is barred.
It is ordered, that the decree be reversed and the bill dismissed.
Dunkin, Ch. and Dargan, Ch. concurred.

Decree reversed.